            Case 2:20-cv-01114-CMR Document 7 Filed 05/29/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JAMES EVERETT SHELTON
                            Plaintiff,
                v.                                                 CIVIL ACTION NO. 20-1114
    LIRAZ YAIL LLC
                            Defendant.

                                                     ORDER

         AND NOW, this 29th day of May 2020, upon consideration of the pending motions, it is
hereby ORDERED that:
     1. Plaintiff’s Motion for Alternative Service [Doc. No. 5] is GRANTED as follows.1 The
summons and complaint shall be served upon Defendant Liraz Yail LLC a) by certified mail,
return receipt requested, regular mail, and posting at 1301 Reagan Ct., Norristown, PA 19403,
and b) by certified mail, return receipt requested and regular mail at Luxury Cosmetics Boutique
Spa, King of Prussia Mall, 160 N. Gulph Road, 2nd Floor, King of Prussia, PA 19046.
     2. Plaintiff’s Motion for Extension of Time to Serve Summons and Complaint Upon
Defendant [Doc. No. 6] is GRANTED in that the deadline for service is extended an additional
60 days.
     3. Service shall be complete and effective upon filing proof of service as directed.
         It is so ORDERED.

                                                                BY THE COURT:

                                                                 /s/ Cynthia M. Rufe
                                                                _____________________
                                                                CYNTHIA M. RUFE, J.

1
  In Pennsylvania, a plaintiff who is unable to effect service under the applicable rule of civil procedure and seeks
service through alternative methods must show that good faith efforts have been made to locate the defendant and
effect service, and that the alternative methods of service are reasonably calculated to provide notice of the
proceedings to the defendant. Nunez v. Flowers, No. 19-2780, 2020 WL 1164792, at * 2 (E.D. Pa. Mar. 11, 2020)
(citations omitted). Plaintiff has met this standard; the affidavit of the process server shows that repeated efforts
have been made to serve Defendant through the owner of the LLC (who may presently be overseas) at the business
address (which is presently closed due to the COVID-19 pandemic) and at the address of record with the
Pennsylvania Department of State (a residential address where someone is residing), and the proposed methods of
alternative service are reasonably calculated to provide Defendant with notice of the proceedings against it, id.,
although the Court will order service by mail at both addresses.
